Per Curiam.

The attorneys for the respective parties herein, by written stipulation consented “ that the annexed transcript of the stenographer’s minutes, as corrected, is correct, and that the case on appeal in the above entitled action be settled by consent as filed herewith.” Hpon this statement alone, without the indorsement and allowance by the trial justice as required by section 317 of the Municipal Court *323Act, the record is submitted for our determination. The consent of the attorneys to the settlement and filing of a case on appeal from the Municipal Court cannot be substituted for the statutory requirement of a settlement and allowance by the trial justice, and, before this court can consider a return, it must be indorsed by such justice, as required by the provisions of the aforesaid section, unless such return is made under the provisions of section 319 of said Municipal Court Act, which is not this case. The return must be remitted to the lower court for settlement and indorsement by the trial justice.
Return remitted to the lower court for settlement and indorsement by the trial justice.
Present: Giegerich, Hendrick and Ford, JJ.
Return remitted to lower court for settlement.